NO.
12-05-00364-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
R.C. WAGNER D/B/A
WAGNER TRUCKING,                                   '     APPEAL
FROM THE 
APPELLANT
 
V.                                                                         '     COUNTY
COURT AT LAW OF
 
AMERICAN HOME 
ASSURANCE COMPANY,                            '     SMITH
COUNTY, TEXAS
APPELLEE


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss this appeal,
and all other parties to the appeal have been given notice of the filing of
this motion.  In its motion, Appellant
represents that the parties have reached an agreement that disposes of all
issues presented for appeal.  Because
Appellant has met the requirements of Texas Rule of  Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.            
Opinion
delivered February 15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
 
 
 
 
 
                                                                     (PUBLISH)